DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the three pressure sensors, each having a pair of upper and lower pressure sensing ports having access to the central pipe must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show ports 62,72 connecting sensors 60,70 fluidically to the return wellbore as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 1-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 7 as written both require, as indicated in Step a) (ii) three pressure sensors each having a pair of upper and lower pressure sensing ports having access to the central pipe. Figure 2 seems to be the best illustration for the claims as presented here, which is reproduced below: 

    PNG
    media_image1.png
    488
    473
    media_image1.png
    Greyscale

In this figure, according to the specification filed 20 and 30 are pressure sensors. 22 and 32 are ports. While never disclosed as upper and lower ports in the specification as filed, the figure shows upper ports 22 and lower ports 32.  However, as shown in the figure, sensor 20, is a single, individual sensor and sensor 30 is another different single individual sensor. Figure 1 does show there are three sensors 20 spaced about the pipe 120 degrees apart.  However, each sensor 20 only has one port 22, there is no pair of ports for sensor 20 at all, just the one port 22. Also, sensor 20 has no lower and upper port at all, just the single lone port 22. Similar can be said for sensor 30, with a single lone port 32 and no upper or lower ports at all. Also, sensors 20 and 30 are not attached or connected to each other, they are individual sensors, thus there is not any pair of upper sensor ports either disclosed in the specification or shown in any figure. There is no disclosure of any sensor having a pair of ports at all in the specification as filed. There is also not any pair of lower sensor ports shown or disclosed in any figures. There are three pair of pressure sensing ports disclosed, but each sensor 20 or 30, ha one port, not a pair of ports of any kind. There is actually a different embodiment or species shown in another figure, Figure 4, shown below:
 
    PNG
    media_image2.png
    471
    605
    media_image2.png
    Greyscale

In this figure, according to the specification as filed, you have a pressure sensor 60 and 70, that have ports respectively as well as flow chambers 80 with flow sensing devices 82.   However, neither the sensors 60 or 70 or the flow chambers 80 have a pair of upper and lower flow ports. Sensors 60 and 70 have singular flow ports. In fact, it’s not clear from Figure 4 is the ports 86 and 96 are for both the flow chambers 80 and the pressure sensors 60,70 or not. The specification does not disclose ports 86 and 96 except for use by the flow chambers. The specification states that sensors 60,70 are in fluid communication with the interior 92 of the return wellbore 90 through ports 62,72, though that is not shown in Figure 4.  Flow Chamber 80 has a single upper flow port, outlet port 86 and a single lower flow port, inlet port 96.  There is still no disclosed pair of ports here either.  Thus, any device claiming a pair or upper and lower pressure sensing ports has no support either in drawings or the specification, and thus it is not clear that the Applicant had possession of the invention as claimed at the time of filing. Since claims 1 and 7 lack an adequate written description, then claims 2-6 and 8-13, respectively, have a lack of an adequate written description as well. 




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "accounting for the hydrostatic pressure difference between the upper and lower pressure sensor ports of each pressure sensor" in step “b” of the claim.  There is insufficient antecedent basis for this limitation in the claim. Since claim 14 lacks sufficient antecedent basis for the claim, then claims 15 and 16 lack sufficient antecedent basis as well.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: there are no pressure sensor ports or pressure sensors in the claims as presented, so you cannot perform step b) which is accounting for a difference in upper and lower pressure sensor ports.  Since claim 14 is missing elements, then claims 15 and 16 are missing elements as well.
Claim s 1-16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a central processor being able to determine, and preferably display, at least one of (i) whether drilling mud is being lost or gained, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). In claims 1 and 7, step d) and claim 14, step c) the method is supposed to determine whether fluid is being lost or gained in the well bore.  However, there is nothing in the claim that states what is determining this (it is assumed the processor, but that is no claimed) and what is the basis of the determination (pressure differences between sensors, pressure difference in the flow chamber, etc.). There should be something at the end of the step that ties the previous steps and measurements taken in order to know how fluid lost or gained is determined. Since claims 1, 7, and 14 are omitting essential elements, then claim 2-6, 8-13, 15, and 16, respectively, are omitting essential elements as well. 
Response to Arguments
Applicant’s arguments, see the response, filed 28 July 2022, with respect to the rejection(s) of claim(s) 1-16 under 35 USC 112 have been fully considered. While not entirely persuasive, the Examiner is giving a new rejection based upon further clarifying the previous rejections as well as the drawing objections and new ground of rejection in an attempt to make the record clearer.  Therefore, the previous rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 112. In order to provide as compact a prosecution as possible, the examiner would like to address the applicant’s arguments. With respect to applicant’s arguments for claim 14, you cannot claim a difference of upper and lower pressure sensor ports of each pressure sensor when there is no pressure sensors or pressure sensors previously in the claim as written. It doesn’t matter if there is a bidirectional flow sensor or not, it is a flow sensor, not a pressure sensor, and thus if a difference in flow direction is determined, then that should be stated and claimed, but so long as there are no pressure sensors or pressure sensor ports in the claim, there is a lack of antecedent basis in claim 14.With respect to claims 1 and 7, the gedeken experiment example used by the Applicant was not relevant to the rejection that was given. The issue is not a matter of “given two wooden boards and attach the two boards together” where the method of attachment doesn’t matter. The issue is more Equivalent to this hypothetical: Step 1: Obtain three pair of red boards and three pair of blue boards. Step 2: Attach the two boards together.  
From this example, regardless of attachment method, which two boards would you attach to each other? The red to each other? The blue to each other? A red and a blue? It would matter and need to be disclosed, right? Well, if the three pair red boards represent the three pair or upper pressure sensing ports, and the three pair blue boards represent the pair of lower pressure sensing ports, then how does one attach “a” board to another board or two boards together? You would need to be specific.  In the case of the claims as presented, you have a pair of upper ports (two ports) and pair of lower ports (two ports), yet you then determine if the upper pressure port (singular) or lower pressure port (singular) is used to determine the higher pressure of the two ports. But even assuming that the port doesn’t matter, as the applicant argues, then adding the limitation or missing steps to the claim wouldn’t change the breadth or scope of the claim anyway, so adding it wouldn’t need to be argued. However, the rejection for claim 1 and 7 has been changed, so those arguments are moot.  Also claims 1, 7, and 14 have a new rejection because the last determining step is missing steps or elements to tie it into the other steps prior in order to make any proper determination.
Conclusion
The examiner did not include any prior art rejections at this time due to the current 112 rejections of the claims. The 112 issues prevented the examiner from being able to make an appropriate rejection based upon the prior art.  However, should the applicant amend the claim such that the 112 rejection issues are solved, the examiner might possibly make a rejection in view of prior art at that time.  If such a prior art rejection is made, the examiner would like to make the applicant aware that such a rejection would be due to an amendment to the claims and thus such rejection can be made final upon the next correspondence from the Patent Office.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chin et al. (European Patent Application Publication Number EP 0697498) discloses an acoustic detector in a mud pulse telemetry system includes a bypass loop (30, 32, 34) in parallel with a section (23) of the main mud line (24) that supplies drilling mud to a drill string. The detector includes a pair of pressure sensing ports (64, 66) in the bypass line, and one or more pressure transducers (50) for detecting the pressure at different locations in the bypass loop so that the differential pressure can be measured. The bypass loop has a small internal passageway relative to the main mud supply line and includes a constriction so as to create two regions (68, 70) in the passageway that differ in cross sectional areas, Forming the pressure sensing ports in the regions of differing cross sectional areas allows the pressure transducers to more precisely detect the mud pulse signals (Please see the abstract). The reference is the closest prior art found at this time, which discloses the majority of the claim limitation of the independent claims 1 and 7, except there only appears to be a single pressure sensor versus the three as claimed in the instant invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY T. FRANK/ExaminerArt Unit 2861



August 15, 2022

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861